Title: From George Washington to George Read, 26 December 1793
From: Washington, George
To: Read, George


          
            Dear Sir,
            Philadelphia 26th Decr 1793.
          
          Two of the unhappy female fugitives from St Domingo have (as you will see by the
            enclosed letters) laid their distresses before me; which, if true in the degree they
            have stated, merits much commiseration. But I have received so many applications of a
            similar nature, and some of them from Imposters, that I find it
            necessary to guard what little relief I am able to afford, against impos⟨i⟩tion. For
            this reason—and because I am not well acquainted with any other Gentleman in Newcastle
            (from whence the letters come) I have taken the liberty of putting my answer to them,
            under cover to you, open, that if upon enquiry the authors are found to merit relief it
            may be sealed and handed to them—if on the other hand it should prove a fictitious tale
            it may be returned to me.
          I will make no apology for giving you this trouble because, to be employed in acts of
            humanity cannot, I am sure, be disagreeable to such a mind as yours. With very great
            esteem & regard I am—Dear Sir Yr Most Obedt Serv.
          
            Go: Washington
          
        